Citation Nr: 0610477	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  01-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for right knee 
degenerative joint disease (DJD), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1967 to November 
1968.  He received the Purple Heart medal, among other 
awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2000 rating action that denied a rating in 
excess of 10 percent for right knee DJD.  In November 2000, 
the veteran filed a Notice of Disagreement (NOD), the RO 
issued a Statement of the Case (SOC), and the veteran filed a 
Substantive Appeal.    

In March 2001, the veteran and his brother testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.  

In May 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.

By rating action of April 2003, the RO granted a 20 percent 
rating for right knee DJD from August 2000, the date of the 
claim for increase; the matter of a rating in excess of 20 
percent remains for appellate consideration.  The RO issued a 
Supplemental SOCs (SSOCs) subsequently in April and in July 
2003.
 
In July 2004, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  After completing the requested action, the RO 
continued the denial of a higher rating (as reflected in the 
December 2004 SSOC), and returned this case to the Board for 
further appellate consideration. 




FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The veteran's right knee DJD is manifested by subjective 
symptoms of popping, a locking sensation, and dull, aching 
pain, with objective findings showing grinding, crepitation, 
some tenderness, mild laxity, some difficulty arising from a 
squatting position, and slightly decreased range of motion, 
but no evidence of recurrent subluxation or lateral 
instability on recent examinations.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
knee DJD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5257, 5258, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the October 2000 rating action, the November 2000 
SOC, the January and May 2001 and November 2002 RO letters, 
the April 2003 rating action and SSOC, the May 2003 RO 
letters, the July 2003 SSOC, the March, June, and August 2004 
RO letters, and the December 2004 SSOC and RO letter, the 
appellant and his representative were variously notified of 
the law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
claimant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, the March and August 2004 RO letters, SOC, and 
SSOCs variously informed the appellant of what the evidence 
had to show to establish entitlement to the benefit he 
sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2004 RO letters specifically informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter August 2004 RO letter 
specifically notified the claimant to furnish any additional 
evidence or information that he had that pertained to his 
claim.  Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a claimant of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claim herein 
decided.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the appellant prior to the October 2000 
rating action on appeal, inasmuch as the VCAA was not enacted 
until November 2000.  Moreover, the Board finds that any lack 
of full, pre-adjudication notice strictly meeting the VCAA's 
notice requirements in this appeal does not prejudice him in 
any way.  In this regard, the Board points out that the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect, such that the 
error affects the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
claimant because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating actions, several RO letters, SOC, and SSOCs issued 
between 2000 and 2004 have repeatedly explained to the 
appellant what was needed to substantiate his claim.  As a 
result of RO development and the Board's remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the claimant's appeal.  The RO most recently readjudicated 
the claim on the merits in December 2004 on the basis of all 
the available evidence of record, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board notes that this was 
accomplished in the SOC and SSOCs, and that this suffices for 
Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date that may be 
assigned.  In this case, the veteran and his representative 
were provided sufficient criteria in the April and July 2003 
SSOCs.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining all available post-service VA medical records up to 
the present time.  The veteran was afforded comprehensive VA 
orthopedic examinations in October 2000, July 2001, and 
October 2004, reports of which, together with a transcript of 
his March 2001 Board hearing testimony, have all been 
associated with the claims file and considered in 
adjudicating this claim.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate that any existing evidence 
in addition to that noted above, pertinent to the claim on 
appeal, has not been obtained.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim on appeal at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of January 1992, the RO 
granted service connection for right knee DJD and assigned a 
10 percent rating under 38 C.F.R. § 4.71a, DCs 5010-5257 from 
September 1997.  By rating action of April 2003, the RO 
granted a 20 percent rating under DCs 5010-5258 from August 
2000, the date of the veteran's claim for increase.  

To give the veteran every consideration in connection with 
the claim on appeal, the Board has, as the RO has done, 
considered all potentially applicable rating criteria for 
evaluating the veteran's knee disability.  

Under DC 5257, pursuant to which "other" impairment of 
either knee, to include recurrent subluxation or lateral 
instability, is evaluated, moderate impairment warrants a 20 
percent rating.  A 30 percent rating requires severe 
impairment.

Under DC 5258, a 20 percent rating is assigned for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  20 percent is the maximum 
rating available under this DC.  

Under DC 5260, limitation of flexion of either leg to 30 
degrees warrants a            20 percent rating.  A 30 
percent rating requires flexion limited to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 15 
degrees warrants a        20 percent rating.  A 30 percent 
rating requires limitation of extension to               20 
degrees.  A 40 percent rating requires limitation of 
extension to 30 degrees.       A 50 percent rating requires 
limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, and those factors are not contemplated 
in the pertinent rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 20 
percent for right knee DJD is not warranted under any 
applicable rating criteria.  

Although the veteran complained of right knee pain on January 
2000 VA outpatient examination, range of motion was 
essentially normal (recorded as from 0 to 130 degrees), the 
knee was stable, and there was no effusion or tenderness.  
When seen again in February, there was a trace of right knee 
effusion, but the knee was stable, and range of motion was 
from 0 to 120 degrees.  In May, there was no effusion, and 
right knee range of motion was from 0 to 120 degrees.

On October 2000 VA orthopedic examination, the veteran 
complained of right knee stiffness.  On examination, lower 
leg muscle strength was "OK," and there was no loss of 
muscle function.  Right knee range of motion was from 0 to 
117 degrees.  Right knee X-rays revealed previous gunshot or 
shrapnel injury with multiple small, opaque foreign bodies 
located throughout the soft tissues of the distal right lower 
extremity.  No knee DJD was observed radiographically.  The 
assessments included lower leg shell fragment wounds.

During the March 2001 Board hearing, the veteran and his 
brother gave testimony about the nature and extent of his 
right knee disability and how it impaired him.  He complained 
of swelling, giving-way, inability to stand or walk for 
prolonged periods, and walking with a limp.  He stated that 
he obtained significant relief from medications.  

On July 2001 VA orthopedic examination, the veteran 
complained of chronic, dull, aching knee pain with 
intermittent swelling, locking, and popping sensations, and 
problems ascending stairs.  On examination, he walked with a 
limp.  There was no musculoskeletal weakness, atrophy, or 
fasciculations, or knee effusion, erythema, or warmth.  There 
was popping and cracking with range of motion testing and 
squatting.  Right knee range of motion was from 0 to 130 
degrees, and there was no instability.  McMurray's and 
Lachman's tests were negative.  There was some tenderness to 
palpation over the popliteal fossa area, and he had some 
difficulty arising from the squatting position.  The 
assessment was right knee pain with subjective symptoms of 
popping, a locking sensation, and dull, aching pain, with 
objective findings showing grinding, crepitation, some 
difficulty arising from a squatting position, and slightly 
decreased range of motion.  Right knee X-rays revealed 
multiple metallic pellets with large osteophytes of the 
patella but no joint effusion.  The impression was shrapnel 
about the right knee with patellar osteoarthritic changes.

On March 2002 VA outpatient examination, the veteran 
complained of occasional right knee pain.  There was no 
crepitus, erythema, or swelling, and the knee was stable.  
The anterior drawer sign was negative.  The assessment was 
right knee osteoarthritis.  Examination in February 2003 
showed 5 degrees of right knee flexion deformity and 
thickening of the synovial membrane.  There was crepitus and 
a restricted range of right knee movements.  X-rays of the 
knee joint revealed DJD.  In April, the veteran was noted to 
have mild right knee joint DJD changes and fairly good range 
of movements, with minimally diminished quadriceps strength.  
In April 2004, the veteran complained of right knee pain and 
swelling, but on examination, there was no swelling.  There 
was stiffness with range of motion.  June right knee magnetic 
resonance imaging revealed probable intact ligaments and a 
possible small, limited tear of the posterior horn medial 
meniscus.  On August evaluation, the veteran stated that 
medication usually reduced his right knee pain.

On October 2004 VA orthopedic examination, the veteran 
complained of right knee pain that flared once or twice a 
week with overuse, as well as occasional weakness and 
swelling, and a sensation of giving-way.  These were 
aggravated by carrying objects and ascending stairs, and 
relieved by medication and application of ice.  He stated 
that he could walk for approx. .25 mile before having to 
stop.  Current right knee examination showed no heat, 
effusion, or deformity.  Range of motion was from 0 to 100 
degrees with significant crepitus.  Although there was mild 
medial laxity, the knee was grossly stable, and McMurray's 
test and the drawer sign were negative.  X-rays revealed mild 
to moderate right knee joint osteoarthritis, and scattered 
metallic fragments due to previous gunshot injury.  

As documented above, the medical evidence does not indicate 
at least the level of right knee impairment that would 
warrant a 30 percent rating under DC 5257.  Like the RO, the 
Board has considered the applicability of alternative DCs for 
evaluating the veteran's right knee disability, but finds 
that no higher evaluation is assignable.

As regards limitation of motion, the Board points out that no 
examination has shown the level of right knee impairment that 
would warrant at least the next higher, 30 percent rating 
under any applicable limitation of motion rating criteria-
that is, limitation of leg flexion to 15 degrees under DC 
5260, or limitation of leg extension to 20 degrees under DC 
5261.  In this regard, the Board notes that the veteran 
demonstrated right knee flexion to 117, 130, and 100 degrees 
on VA evaluations of 2000, 2001, and 2004, respectively.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
right knee disability produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that no higher evaluation is assignable for 
the right knee DJD during the period in question.  There have 
been no medical findings of weakened movement, excess 
fatigability, or incoordination associated with the knee.  
While the veteran subjectively asserts experiencing pain in 
the knee, there is no basis for the Board to find that, 
during flare-ups or with repeated activity, the veteran 
experiences pain that is so disabling as to warrant 
assignment of the next higher rating under DC 5260 or 5261.   

Further, the Board finds that, in view of the findings 
showing measurable range of motion of the veteran's right 
knee during the entire rating period under consideration, a 
rating under DC 5256 for knee ankylosis is not appropriate.  
Likewise, a rating under DC 5262 also is not appropriate, 
inasmuch as no malunion of the tibia and fibula has ever been 
objectively demonstrated.

For all the foregoing reasons, the Board finds that a rating 
in excess of 20 percent for right knee DJD is not warranted 
under any pertinent provision of the rating schedule, and the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for right knee DJD is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


